     Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 1 of 12 PageID #: 129



                            UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BETH COPSON,
as Administratrix of the Estate of
KYLE ANDREW COPSON, deceased,

        Plaintiff,

v.                                                           CIVIL ACTION NO. 1:19-cv-00127
                                                                 The Honorable David A. Faber
PATRICK M. HEPHNER, individually
as a member of the West Virginia State Police,
and JAMES C. LONG, individually
as a member of the West Virginia State Police,

        Defendants.


                      AMENDED ANSWER ON BEHALF OF DEFENDANT
                       JAMES C. LONG TO PLAINTIFF’S COMPLAINT

        COMES NOW Defendant James C. Long, by counsel, Michael D. Mullins, Esq., and the

law firm of Steptoe & Johnson PLLC, and responds to Plaintiff’s Complaint as follows:

                                        FIRST DEFENSE

        Plaintiff’s Complaint fails to state a cause of action upon which relief can be granted.

                                      SECOND DEFENSE

        In response to the enumerated paragraphs of Plaintiff’s Complaint, this Defendant

responds as follows:

        1.     The paragraph numbered 1 of Plaintiff’s Complaint calls for a legal conclusion to

which this Defendant is not required to respond.

        2.     The paragraph numbered 2 of Plaintiff’s Complaint calls for a legal conclusion to

which this Defendant is not required to respond.




                                                                                     Exhibit 1
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 2 of 12 PageID #: 130



        3.      In response to the paragraph numbered 3, this Defendant denies that he violated

any of Plaintiff’s rights.

        4.      The paragraph numbered 4 of Plaintiff’s Complaint calls for a legal conclusion to

which this Defendant is not required to respond.

        5.      This Defendant is without specific information or knowledge from which to

formulate an opinion as to the truth of the allegations contained within the paragraph numbered 5

of Plaintiff’s Complaint.

        6.      This Defendant is without specific information or knowledge from which to

formulate an opinion as to the truth of the allegations contained within the paragraph numbered 6

of Plaintiff’s Complaint.

        7.      In response to the paragraph numbered 7, this Defendant admits that, upon

information and belief, Patrick Hephner was a West Virginia State Trooper at the time of the

incident giving rise to the instant lawsuit. This Defendant is not sure of Mr. Hephner’s current

residence, as he resigned from the West Virginia State Police and, upon information and belief,

is now employed by one of the United States military services.

        8.      In response to the paragraph numbered 8 of Plaintiff’s Complaint, this Defendant

admits that he was employed by the West Virginia State Police at the time of the incident giving

rise to this lawsuit. The remaining allegations in the paragraph numbered 8 call for a legal

conclusion to which this Defendant is not required to respond.

        9.      This Defendant is without sufficient information or knowledge from which to

formulate a belief as to the truth of the allegations contained within the paragraph numbered 9 of

Plaintiff’s Complaint.




                                                2
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 3 of 12 PageID #: 131



       10.     This Defendant is without sufficient information or knowledge from which to

formulate a belief as to the truth of the allegations contained within the paragraph numbered 10

of Plaintiff’s Complaint.

       11.     The paragraph numbered 11 of Plaintiff’s Complaint calls for a legal conclusion

to which this Defendant is not required to respond.

       12.     In response to the paragraph numbered 12 of Plaintiff’s Complaint, this Defendant

incorporates by reference his response to the paragraphs numbered 1 through 11, above.

       13.     Upon information and belief, the allegations set forth in the paragraph numbered

13 of Plaintiff’s Complaint are admitted.

       14.     This Defendant is without sufficient information or knowledge from which to

formulate a belief as to the truth of the allegations contained within the paragraph numbered 14

of Plaintiff’s Complaint.

       15.     This Defendant is without sufficient information or knowledge from which to

formulate a belief as to the truth of the allegations contained within the paragraph numbered 15

of Plaintiff’s Complaint.

       16.     This Defendant admits the allegations contained within the paragraph numbered

16 of Plaintiff’s Complaint.

       17.     This Defendant admits the allegations contained within the paragraph numbered

17 of Plaintiff’s Complaint.

       18.     This Defendant denies the allegations contained within the paragraph numbered

18 of Plaintiff’s Complaint.




                                                3
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 4 of 12 PageID #: 132



       19.     In response to the paragraph numbered 19, this Defendant admits that reasonable,

tactical decisions were made in an effort to protect the Defendants from Mr. Copson who was

wielding a knife.

       20.     In response to the paragraph numbered 20 of Plaintiff’s Complaint, this Defendant

denies the manner in which Plaintiff arrived at the Hardee’s parking lot, but admits that he did go

to the Hardee’s parking lot.

       21.     This Defendant denies the allegations contained within the paragraph numbered

21 of Plaintiff’s Complaint.

       22.     In response to the paragraph numbered 22 of Plaintiff’s Complaint, this Defendant

denies the allegations as stated. However, this Defendant admits that a reasonable amount of

force was used against Mr. Copson and that involved shooting him.

       23.     This Defendant denies the allegations contained within the paragraph numbered

23 of Plaintiff’s Complaint.

       24.     This Defendant denies the allegations contained within the paragraph numbered

24 of Plaintiff’s Complaint.

       25.     This Defendant is without sufficient information or knowledge from which to

formulate a belief as to the truth of the allegations contained within the paragraph numbered 25

of Plaintiff’s Complaint as to the precise location of the projectiles, but admits that Mr. Copson

died from his wounds.

       26.     This Defendant denies the allegations contained within the paragraph numbered

26 of Plaintiff’s Complaint.

       27.     This Defendant denies the allegations contained within the paragraph numbered

27 of Plaintiff’s Complaint.



                                                4
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 5 of 12 PageID #: 133



       28.     This Defendant denies the allegations contained within the paragraph numbered

28 of Plaintiff’s Complaint.

       29.     This Defendant denies the allegations contained within the paragraph numbered

29 of Plaintiff’s Complaint.

       30.     Responding to the paragraph numbered 30 of Plaintiff’s Complaint, this

Defendant admits that Mr. Lurie provided a statement but denies that Plaintiff has accurately set

forth what Mr. Lurie said.

       31.     This Defendant denies the allegations contained within the paragraph numbered

31 of Plaintiff’s Complaint.

       32.     This Defendant denies the allegations contained within the paragraph numbered

32 of Plaintiff’s Complaint.

       33.     The allegations contained within the paragraph numbered 33 of Plaintiff’s

Complaint are denied as Plaintiff’s counsel has taken the statement out of context.

       34.     This Defendant denies the allegations contained within the paragraph numbered

34 of Plaintiff’s Complaint.

       35.     This Defendant denies the allegations contained within the paragraph numbered

35 of Plaintiff’s Complaint.

       36.     This Defendant denies the allegations contained within the paragraph numbered

36 of Plaintiff’s Complaint.

       37.     This Defendant denies the allegations contained within the paragraph numbered

37 of Plaintiff’s Complaint.

       38.     Upon information and belief, the allegations set forth in the paragraph numbered

38 are admitted.



                                                5
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 6 of 12 PageID #: 134



       39.     Upon information and belief, the allegations contained in paragraph numbered 39

are admitted in that Mr. Lurie recorded the incident and gave the West Virginia State Police a

copy of the recording. Moreover, Plaintiff’s counsel was provided a copy of this recording

before the suit was filed.

       40.     This Defendant is without specific information or knowledge from which to

formulate an opinion as to the truth of the allegations contained within the paragraph numbered

40 of Plaintiff’s Complaint.

       41.     This Defendant is without specific information or knowledge from which to

formulate an opinion as to the truth of the allegations contained within the paragraph numbered

41 of Plaintiff’s Complaint.

       42.     In response to the paragraph numbered 42 of Plaintiff’s Complaint, this Defendant

incorporates by reference his response to the paragraphs numbered 1 through 41, above.

       43.     This Defendant denies the allegations contained within the paragraph numbered

43 of Plaintiff’s Complaint.

       44.     Upon information and belief, this Defendant admits the allegations contained

within the paragraph numbered 44 of Plaintiff’s Complaint.

       45.     This Defendant denies the allegations contained within the paragraph numbered

45 of Plaintiff’s Complaint.

       46.     This Defendant denies the allegations contained within the paragraph numbered

46 of Plaintiff’s Complaint.

       47.     This Defendant denies the allegations contained within the paragraph numbered

47 of Plaintiff’s Complaint.




                                               6
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 7 of 12 PageID #: 135



       48.     This Defendant denies the allegations contained within the paragraph numbered

48 of Plaintiff’s Complaint.

       49.     This Defendant denies the allegations contained within the paragraph numbered

49 of Plaintiff’s Complaint.

       50.     In response to the paragraph numbered 50 of Plaintiff’s Complaint, this Defendant

denies that Plaintiff is entitled to recover anything from this Defendant.

       51.     This Defendant denies the allegations contained within the paragraph numbered

51 of Plaintiff’s Complaint.

       52.     In response to the paragraph numbered 52 of Plaintiff’s Complaint, this Defendant

incorporates by reference his response to the paragraphs numbered 1 through 51, above.

       53.     This Defendant denies the allegations contained within the paragraph numbered

53 of Plaintiff’s Complaint.

       54.     The paragraph numbered 54 of Plaintiff’s Complaint calls for a legal conclusion

to which this Defendant is not required to respond.

       55.     This Defendant denies the allegations contained within the paragraph numbered

55 of Plaintiff’s Complaint.

       56.     This Defendant denies the allegations contained within the paragraph numbered

56 of Plaintiff’s Complaint.

       57.     This Defendant denies the allegations contained within the paragraph numbered

57 of Plaintiff’s Complaint.

       58.     This Defendant denies the allegations contained within the paragraph numbered

58 of Plaintiff’s Complaint.




                                                 7
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 8 of 12 PageID #: 136



       59.     This Defendant denies the allegations contained within the paragraph numbered

59 of Plaintiff’s Complaint.

       60.     This Defendant denies the allegations contained within the paragraph numbered

60 of Plaintiff’s Complaint.

       61.     This Defendant denies the allegations contained within the paragraph numbered

61 of Plaintiff’s Complaint.

       62.     In response to the paragraph numbered 62 of Plaintiff’s Complaint, this Defendant

incorporates by reference his response to the paragraphs numbered 1 through 61, above.

       63.     This Defendant denies the allegations contained within the paragraph numbered

63 of Plaintiff’s Complaint.

       64.     This Defendant denies the allegations contained within the paragraph numbered

64 of Plaintiff’s Complaint.

       65.     This Defendant denies the allegations contained within the paragraph numbered

65 of Plaintiff’s Complaint.

       66.     In response to the paragraph numbered 66 of Plaintiff’s Complaint, this Defendant

incorporates by reference his response to the paragraphs numbered 1 through 65, above.

       67.     The paragraph numbered 67 of Plaintiff’s Complaint calls for a legal conclusion

to which this Defendant is not required to respond.

       68.     This Defendant denies the allegations contained within the paragraph numbered

68 of Plaintiff’s Complaint.

       69.     This Defendant denies the allegations contained within the paragraph numbered

69 of Plaintiff’s Complaint.




                                                8
    Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 9 of 12 PageID #: 137



        70.     This Defendant denies the allegations contained within the paragraph numbered

70 of Plaintiff’s Complaint.

        71.     This Defendant denies the allegations contained within the paragraph numbered

71 of Plaintiff’s Complaint.

        72.     This Defendant denies each and every allegation not specifically admitted herein.

                                        JURY DEMAND

        This Defendant demands a trial by jury on all claims deemed so triable by the Court.

                                       THIRD DEFENSE

        This Defendant was privileged and within the scope of his lawful authority in all actions

undertaken.

                                      FOURTH DEFENSE

        The conduct of Plaintiff was the competent-producing cause of his injuries.

                                       FIFTH DEFENSE

        The conduct of others was/were the competent-producing cause of Plaintiff’s alleged

injuries.

                                       SIXTH DEFENSE

        This Defendant is entitled to immunity from any award of damages because this

Defendant did not cause the deprivation of any clearly established constitutional right or

privilege of Plaintiff.

                                     SEVENTH DEFENSE

        This Defendant raises the affirmative defense of privilege, immunity and contributory

and/or comparative fault.




                                                9
   Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 10 of 12 PageID #: 138



                                         EIGHTH DEFENSE

        This Defendant acted reasonably and in good faith under the circumstances and is

therefore immune from liability.

                                         NINTH DEFENSE

        This Defendant was not deliberately indifferent towards Plaintiff and therefore he is

immune from Plaintiff’s claims.


                                         TENTH DEFENSE

        This Defendant did not use excessive force.

                                        ELEVENTH DEFENSE

        Plaintiff’s claim for punitive damages violates the laws of the United States of America

and of West Virginia.

                                        TWELFTH DEFENSE

        This Defendant reserves the right to argue that Plaintiff failed to mitigate his damages, if

any.

        This Defendant reserves the right to raise any and all further defenses which may arise

during the course of this litigation.

        WHEREFORE, this Defendant respectfully requests that he be dismissed from this action

and that he be awarded his costs, including any attorneys fees, expended herein.




                                                10
 Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 11 of 12 PageID #: 139



                                         JAMES C. LONG,

                                         By Counsel:

                                         /s/ Michael D. Mullins
                                         Michael D. Mullins, Esq. [WVSB #7754]
STEPTOE & JOHNSON PLLC                   Chase Tower, 17th Floor
     Of Counsel                          707 Virginia Street East
                                         Post Office Box 1588
                                         Charleston, WV 25326-1588
                                         Telephone: 304-353-8000
                                         Facsimile: 304-353-8180
                                         Michael.Mullins@steptoe-johnson.com




                                    11
     Case 1:19-cv-00127 Document 26 Filed 06/20/19 Page 12 of 12 PageID #: 140



                            UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

BETH COPSON,
as Administratrix of the Estate of
KYLE ANDREW COPSON, deceased,

        Plaintiff,

v.                                                       CIVIL ACTION NO. 1:19-cv-00127
                                                             The Honorable David A. Faber
PATRICK M. HEPHNER, individually
as a member of the West Virginia State Police,
and JAMES C. LONG, individually
as a member of the West Virginia State Police,

        Defendants.


                             CERTIFICATION OF SERVICE

        I hereby certify that on the _____ day of ___________, 2019, I filed the foregoing

“Amended Answer on Behalf of James C. Long to Plaintiff’s Complaint” with the Clerk of

Court by utilizing the CM/ECF system, which will send electronic notification of said filing to

the following counsel of record / CM/ECF participant:

Russell A. Williams, Esq. (WVSB # 12710)
Katz, Kantor, Stonestreet & Buckner, PLLC
207 S. Walker Street
Princeton, WV 24740
Counsel for Plaintiff


                                                   /s/ Michael D. Mullins
                                                   Michael D. Mullins, Esq. (WVSB #7754)
STEPTOE & JOHNSON PLLC                             Chase Tower, 17th Floor
     Of Counsel                                    707 Virginia Street East
                                                   Post Office Box 1588
                                                   Charleston, WV 25326-1588
                                                   Telephone: 304-353-8000
                                                   Facsimile: 304-353-8180
                                                   Michael.Mullins@steptoe-johnson.com
